Judgment insofar as appealed from, unanimously reversed on the law and facts and so much of the writs of habeas corpus which seek to have the sentences for burglary and maiming to run concurrently, dismissed. Memorandum: Upon conviction of burglary, second degree, and maiming, relator was sentenced to terms of imprisonment to run consecutively. He contends that he was subjected to double punishment in violation of section 1938 of the Penal Law. The sentences were properly imposed (Penal Law, §§ 406, 2190, subd. 4). (Appeal from certain parts of judgment of Wyoming County Court sustaining writ of habeas corpus and remanding relator for further proceedings.) Present — Marsh, J. P., Witmer, Gabrielli, Bastow and Henry, JJ.